          Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)

    UNITED STATES OF AMERICA                      :
             v.                                   : CRIMINAL NO. ELH 19-0160
                                                  :
    DEMETRIOS STAVRAKIS,
        Defendant.                                :


          THE GOVERNMENT’S MOTION FOR RECONSIDERATION OF
     THE COURT’S DECISION EXCLUDING TESTIMONY BY MICHAEL BROWN
       THAT THE DEFENDANT SOLICITED HIM TO COMMIT AN ARSON AT
               234 S. HAVEN STREET IN THE SUMMER OF 2013

         The United States of America, by its undersigned counsel, states the following in support

of this motion asking that the Court reconsider its previous decision on September 24, 2019

excluding Michael Brown’s testimony that on multiple occasions in the summer of 2013, the

defendant solicited him to carry out an arson at 234 S. Haven Street, the building that housed the

defendant’s various Adcor companies. For the reasons set forth below, we believe the Court

reached an erroneous conclusion that Brown’s testimony was not admissible as Rule 404(b)

evidence related to the subsequent fire on July 29, 2015, because it misapplied the “necessity”

and “reliability” prongs of the Fourth Circuit’s standard governing the admission of evidence

pursuant to FED. R. EVID. 404(b). 1 See United States v. Queen, 132 F.3d 991, 995 (4th Cir.

1997).




1   While we continue to believe that the prior arson solicitation involving the same structure
subsequently burned here is admissible as “intrinsic” evidence, in light of the definitive character
of the Court’s ruling on that question, Transcript (Tr.) of 9/24/19 Hearing at 21, we will not
revisit that issue.
                                                 1
         Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 2 of 17



                                THE COURT’S PRIOR RULING

        The Court previously heard argument on this issue on the morning of Tuesday,

September 24th, the ninth day of trial. As the Court pointed out at the start of the hearing, the

failure of either party to raise the issue pre-trial resulted in a rushed briefing schedule

commencing with a defense motion in limine filed at 7:15 p.m. on Sunday, September 22nd

(ECF # 168), followed by a government opposition that was filed on Monday evening,

September 23rd at 8 p.m. (ECF # 170) and a defense reply later that night. This circumstance

afforded the Court only a limited opportunity to review the relevant cases prior to the hearing on

the morning of the 24th. 2 Tr. at 5.

        After hearing argument from counsel, the Court made the following rulings. First, the

Court concluded that the evidence of the defendant’s earlier solicitation of Brown in the summer

of 2013 could not be considered an intrinsic part of the offense conduct here because “intrinsic

would be . . . essentially the same criminal conduct,” Tr. at 22, and that “the claim that the

defendant sought the help of Mr. Brown to use some gas leak to start a fire two years before the

actual fire was set by methanol is not the same crime.” Id.

        The Court then analyzed the admissibility of Brown’s account of the earlier arson

solicitation under FED. R. EVID. 404(b). The Court stated that its principal concerns were

whether the “necessity” and “reliability” prongs of the Queen test were met. Id. at 32. However,

the Court did not discuss the “necessity” prong in detail, and a moment later summarized its

ruling by stating that “I feel at this moment I’ll settle on the probative value is outweighed by the




2   For the government’s part, we regret that we failed to recognize that the admissibility of this
evidence could have been dealt with when we filed our motion in limine concerning the 2007 fire
and the 2003 building collapse on May 3, 2019. ECF # 36.
                                                   2
         Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 3 of 17



potential prejudice” – which would be a basis for exclusion under FED. R. EVID. 403 – “and the

fact that it is a he said/he said case,” which goes to Queen’s “reliability” component. Id.

       However, the Court further stressed that “I think it’s not a final ruling of the Court. I just

want to make that clear. . . . I am not going to allow this to be introduced directly in the

government’s questioning of Mr. Brown. But if it comes out, if the door is opened, I am going to

change my mind.” Id. at 33.

       Mr. Brown subsequently testified, and the defense did not cross-examine him. In light of

the Court’s concluding comments at the hearing on the 24th, we wanted to provide the court with

a statement of supplemental authorities that address the concerns the Court expressed in support

of its original ruling. We also wished to correct one erroneous legal statement that slipped into

our previous filing (ECF # 170) as a result of the time pressure under which it was produced.


                                               ARGUMENT

I.     BROWN’S TESTIMONY THAT THE DEFENDANT PREVIOUSLY
       SOLICITED HIM TO COMMIT AN ARSON AT 234 S. HAVEN STREET
       FACILITY MEETS QUEEN’S “NECESSITY” REQUIREMENT

       With regard to “necessity,” the Fourth Circuit’s seminal decision in Queen setting forth

the requirements for admissibility of extrinsic evidence under Rule 404(b) stated simply that

“The act must be necessary in the sense that it is probative of an essential claim or an element of

the offense.” 132 F.3d at 997 (emphasis added). The Fourth Circuit’s language in Queen, along

with its subsequent decisions applying Rule 404(b), therefore make it clear that in this context,

“necessary” does not have the dictionary meaning of “indispensable” or “absolutely required,”

WEBSTER’S NEW COLLEGE DICTIONARY (1995 ed.) at 731, but rather means that the evidence has

persuasive force in establishing a factual point that is material to the jury’s decision on a civil

claim or criminal offense. The Fourth Circuit has recognized that testimony that supplies useful

                                                  3
            Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 4 of 17



proof of the elements of knowledge and intent is “reasonably necessary.” United States v.

Hadaway, 681 F.2d 214, 217 (4th Cir. 1982); United States v. Mark, 943 F.2d 444, 448 (1991).

Thus, in Hadaway, a case involving a prosecution for aiding and abetting a theft from an

interstate shipment of television sets, the Court found that where there were alternative

potentially innocent explanations for several of the defendant’s apparently incriminating actions

during the time period of the crime, it was appropriate to introduce evidence that the defendant

assisted with three other instances of theft from an interstate shipment over the course of the

subsequent 18 months. 681 F.2d at 217-18.

        Here, the central issue in this case is whether the defendant knew of, planned, and

assisted in carrying out the acknowledged arson that seriously damaged 234 S. Haven on the

night of July 28/29, 2015, or whether he was merely an innocent (if fortuitously benefitted)

bystander. Evidence that sheds light on whether the defendant commissioned, arranged, and

assisted that arson – or even carried it out by himself unassisted – is clearly probative of essential

factual issues that must be decided by the jury. And it serves to prove many of the permissible

(but nonexhaustive) list of uses recognized by Rule 404(b), including motive, intent, preparation,

plan, and identity. 3

        As the Court has observed, the evidence that the defendant participated in the actual

setting of the fire focuses on his defeating a significant feature of the security system on the night

of the fire. While this is powerful evidence of the defendant’s role is the setting of the fire, there

is no evidence of who actually lit the fire, and of course, the defendant will point out that his



        3   The courts have emphasized that the list of permissible uses in Rule 404(b) is not
exhaustive, as is hardly surprising given that these uses are preceded by the words “such as.”
See, e.g., United States v. Sanchez, 118 F.3d 192, 195 (4th Cir. 1997); United States v. Rawle,
845 F.2d 1244, 1247 (4th Cir. 1988).

                                                  4
         Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 5 of 17



phone was at his residence at the time of the fire. Additionally, during opening statements, the

defense promised that he will establish that he was home with his family at the time of the fire.

Thus, the evidence of the defendant’s solicitation of another person to help set a fire during the

downward financial spiral is necessary evidence of the defendant’ planning, preparation, and

identity. Additionally, both in opening statement and through cross examination of numerous

witnesses, the defense has repeatedly criticized the investigation for improperly focusing on the

defendant and misinterpreting evidence. These arguments, which are sure to continue through

the Government’s case as well as the Defense case, highlight the necessity for the Government to

establish the full scope of the information gathered during the investigation relating to the

defendant’s responsibility for the fire.

       The “necessary” character of the prior solicitation evidence will become even more

apparent when the trial reaches the defense case, particularly if the defendant himself, and some

or all of his proffered expert witnesses, take the stand. The defense has submitted expert witness

disclosures to the government proffering that he intends to call a quartet of “expert” witnesses

who will contend, inter alia, (1) that Adcor’s finances were not that dire and that, in any case, the

defendant had other realistic financing options that would have enabled his business to avoid

bankruptcy; (2) that from its circumstances, this appears to have been a revenge fire, and not an

arson-for-profit (or an arson that was less than competently executed); (3) that the taping of the

front doors of the facility was something commonly done for entirely legitimate reasons and had

nothing to do with the acknowledged arson; and (4) that the apparently missing video

surveillance files never existed to begin with. Mr. Brown’s testimony indicating that the

defendant perceived his company’s financial circumstances in the late summer of 2013 to be so

precarious that he could see no other way out other than an arson/insurance fraud scheme will



                                                 5
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 6 of 17



certainly constitute appropriate and necessary rebuttal to expert testimony of this character by

witnesses who have no first-hand knowledge of the defendant’s contemporaneous perception of

his situation as Adcor’s finances worsened.

       Finally, it appears that, whether through the defendant’s own testimony, or through the

argument of counsel, the defense will directly contend or at least suggest that Mr. Brown was

himself the arsonist, and that he acted for reasons for personal malice towards the defendant. In

light of these circumstances, we can certainly understand why the defense wishes to gag Mr.

Brown and preclude him from responding directly to its accusations or insinuations, but doing so

will not further “the end of ascertaining the truth and securing a just determination in this case.”

FED. R. EVID. 102.


II.    BROWN’S TESTIMONY ABOUT THE DEFENDANT’S EARLIER
       ARSON SOLICITATION MEETS QUEEN’S “RELIABILITY”
       REQUIREMENT

       Although the Court did make some references to the “necessity” prong of Rule 404(b) at

the prior hearing on September 24, its comments at that time suggested that its principal concerns

regarding the evidence of the prior arson solicitation related to the requirement of “reliability”

and to whether the evidence was unduly prejudicial and thus excludable under Rule 403: “I feel

at this moment I’ll settle on the probative value is outweighed by the potential prejudice, and the

fact that it is a he said/he said case.” Tr. at 32. As shown below, however, the case law does not

support the Court’s expressed concern about the reliability prong, but we must acknowledge that

some language in our original brief may well have contributed to what we believe was the

Court’s mistaken conclusion. 4


4  The government acknowledges that none of the parties’ previous briefs discussed the case law
relating to the “reliability” prong in any detail.

                                                  6
         Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 7 of 17



       The Fourth Circuit’s case law establishes that evidence is deemed “reliable” for purposes

of admission under Rule 404(b) and should be submitted to the jury for its consideration “unless

it is ‘so preposterous that it could not be believed by a rational and properly instructed juror.’”

United States v. Aramony, 88 F.3d 1369, 1378 (4th Cir. 1996), quoting United States v. Bailey,

990 F.2d 119, 123 (4th Cir. 1993). See also, e.g., United States v. Siegel, 536 F.3d 306, 319 (4th

Cir. 2008).

       Since filing our original brief (ECF # 36) after Court on Monday the 23rd, however, we

have realized that it misstated the showing that the reliability standard requires when it neglected

to cite the Fourth Circuit cases quoted above, and instead stated that “reliability only requires

proof of the identified acts by a preponderance of the evidence.” Id. at 10, citing Huddleston v.

United States, 485 U.S. 681, 689 (1988). 5 This statement was erroneous, and was based on a

misreading of Huddleston. In fact, Huddleston squarely rejected the defendant’s contention in

that case that evidence offered under Rule 404(b) should be subject to some higher threshold

than is usually the case for admissibility. The (unanimous) Court pointed out that the Advisory

Committee’s notes “indicated that the trial court should assess such evidence under the usual

rules for admissibility,” before going on to state that:

       We conclude that a preliminary finding by the court that the Government has
       proved the act by a preponderance of the evidence is not called for under Rule
       104(a). . . . In the Rule 404(b) context, the standard is merely that the jury can
       reasonably conclude that the act occurred and that the defendant was the actor.

Id. at 689; see also United States v. Westwood, 956 F.2d 1169, at *1 & n.* (9th Cir. Mar. 9,

1992) (unpublished) (noting that “The Court did not intimate that any particular quantum of

proof was necessary” beyond that). Moreover, in determining whether the proponent of the


5 In its reply brief (ECF # 171 at 6), the defense quoted our mistaken assertion about
Huddleston, but likewise failed to catch or correct the error.

                                                  7
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 8 of 17



404(b) evidence has met this minimal standard, the Supreme Court stressed that the trial court

“must consider all evidence presented to the jury” (emphasis added), not merely the 404(b)

evidence standing alone – because “The sum of an evidentiary presentation may well be greater

than the sum of its constituent parts.” Huddleston, 485 U.S. at 690-91, quoting Bourjaily v.

United States, 483 U.S. 171, 179-80 (1987). 6




6  Huddleston has occasionally given rise to some confusion (as it did in the prior brief upon
which we relied) in that it did went on to address a particular subset of Rule 404(b) cases (of
which this is not one), where the proffered evidence is relevant only if some conditional fact is
established. Thus, in Huddleston itself, the fact that the defendant had previously sold
televisions would not be relevant and admissible under FED. R. EVID. 104(b) (Preliminary
Questions: Relevance that Depends on a Fact) unless “the jury could reasonably find that the
televisions were stolen.” Id. But even where it is necessary to find such a conditional fact –
which it is not here, as discussed below – Huddleston held that there is no threshold requirement
that the court must find that this fact is established by a preponderance of the evidence:

               In determining whether the Government has introduced sufficient
       evidence to meet Rule 104(b), the trial court neither weighs credibility nor makes
       a finding that the Government has proved the conditional fact by a preponderance
       of the evidence. The court simply examines all the evidence in the case and
       decides whether the jury could reasonably find the conditional fact – here, that the
       televisions were stolen – by a preponderance of the evidence.

Id. at 690 (emphasis added); see also id. at 687 (“We reject petitioner’s position” that a
preliminary finding by a preponderance of the evidence is required), and at 690 (characterizing
the proponent’s burden as “this minimal standard of proof”). Both the Fourth Circuit and other
courts have since recognized that Huddleston does not require that proffered Rule 404(b)
evidence involving a conditional fact be subject to proof by a preponderance of the evidence to
the satisfaction of the court before being admitted. See, e.g., United States v. Lopez, 860 F.3d
201, 217 (4th Cir. 2017); United States v. Record, 873 F.2d 1363, 1374 (10th Cir. 1989); United
States v. Schleicher, 862 F.2d 1320, 1322 & n.2 (8th Cir. 1988); United States v. Nektalov, 325
F. Supp.2d 367, 371 (S.D.N.Y. 2004).

        However, this case is not one where the relevance of the proffered 404(b) evidence was
subject to a finding of conditional fact, as in Huddleston. In Huddleston, the fact that the
defendant had previously sold the televisions and other goods was only relevant if the jury could
find reasonable grounds for believing that the televisions were stolen. Here, in contrast, the
defendant’s conduct in soliciting one of his employees to torch Adcor’s facility was ipso facto a
relevant unlawful act.

                                                8
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 9 of 17



       The Court’s comment at the hearing on September 24th that its primary justification for

excluding the evidence on reliability grounds was “the fact that it is a he said/she said case” (Tr.

at 32) further overlooks the fact that “corroborating evidence to support the prior-act evidence is

not required.” United States v. Hornsby, 666 F.3d 296, 308 (4th Cir. 2012); see also Bailey, 990

F.2d at 123; United States v. Johnson, 872 F.2d 612, 624 (5th Cir. 1989) (“No ‘independent

proof’ [of Rule 404(b) evidence] was necessary.”); United States v. Leisure, 807 F.2d 143, 145

(8th Cir. 1986); United States v. Bustamente, 951 F.2d 363, at *1 (9th Cir. Dec. 16, 1991)

(unpublished) (noting, where a police informant named Chambers offered Rule 404(b) testimony

that the defendant had purchased cocaine from him on several earlier occasions distinct from that

charged, that “[w]hether Chambers’s veracity was shaky has no bearing on the issue” of his

testimony’s admissibility). Indeed, the case law recognizes, and juries are commonly instructed,

that they may believe the uncorroborated testimony of a single witness or lesser number of

witnesses if they find it credible, even in the face of contradictory testimony offered by a greater

number of witnesses. See, e.g., United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997)

(“the uncorroborated testimony of one witness or of an accomplice may be sufficient to sustain a

conviction”); United States v. Arrington, 719 F.2d 701, 705 (4th Cir. 1983); United States v.

Riggins, 299 Fed. App'x 288, 289 (4th Cir. 2008). See also L. SAND, ET AL., MODERN FEDERAL

JURY INSTRUCTIONS: CRIMINAL, Instruction 4-3 (Number of Witnesses and Uncontradicted

Testimony).

        Nor should this be surprising. In particular, solicitations to engage in criminal conduct

like that at issue here are rarely put into documentary form, as juries are routinely instructed, and

for obvious reasons they are likewise often not advanced in the presence of other witnesses.

Many criminal cases involve the admission of proof of unlawful acts (or acts probative of the



                                                  9
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 10 of 17



charged criminal conduct) that are committed through conversations or encounters between two

individuals as to which not only is there no documentary corroboration, but no other witnesses.

See, e.g., United States v. Long, 328 F.3d 655, 659-61 (D.C. Cir. 2003) (admitting under Rule

404(b) testimony by two youths just at or above the age of consent in a defendant’s trial for

interstate transportation of six minors with intent to engage in sexual activity); Aramony, 88 F.3d

at 1376-77 (affirming the admission as Rule 404(b) evidence of testimony by several of the

defendant’s former employees that they had sexual relationships with him or that he made sexual

advances to them, typically in private hotel rooms while on out-of-town business trips); United

States v. Mills, 995 F.2d 480, 485 (4th Cir. 1995) (approving the admission of 404(b) evidence

from a co-conspirator relating to other, uncharged drug transactions carried out by the

defendant); Bailey, 990 F.2d at 121-23 (payment of cash bribes to a state legislator).

       As these cases reflect, the mere fact that a defendant has expressed a stated (but in this

case, so far untested) willingness to dispute another witness’s account of an event or discussion

to which they were the only parties does not, under the law, afford them the ability to interpose a

veto on the ability of that other witness to take the stand and testify. And as the Supreme Court

has noted in the context of identification evidence, except where uncertainty or unreliability

gives rise to a very substantial likelihood of irreparable misidentification,

       such evidence is for the jury to weigh. We are content to rely upon the good sense
       and judgment of American juries, for evidence with some element of
       untrustworthiness is customary grist for the jury mill. Juries are not so susceptible
       that they cannot measure intelligently the weight of identification testimony that
       has some questionable feature.

Manson v. Brathwaite, 432 U.S. 98, 116 (1977). The Fourth Circuit stressed this same point in

Bailey, a public corruption case in which the government proposed to call a witness named Kohn

to testify about an uncharged transaction in which he paid the defendant $200 for his assistance



                                                 10
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 11 of 17



in getting a stretch of road paved. 990 F.2d at 121-23. The defendant in Bailey, just like

defendant’s counsel here, contended “that Kohn is a liar, that he had a good reason to lie and that

the government had a duty to corroborate Kohn’s testimony before it could pass the reliability

prong of Rawle.” Id. at 123. But the Fourth Circuit on appeal made short shrift of those

objections, noting pointedly that

        Reliability is not synonymous with credibility when dealing with 404(b) evidence.
        The trial judge correctly observed that it was for the jury to determine if Kohn
        was telling the truth about the $200 payment to Bailey. . . . Kohn’s reputation,
        character and past acts were explored on cross examination and his credibility was
        before the jury. Testimony is not unreliable simply because it is in conflict with
        or contradicted by other testimony. Nor is it unreliable because a witness has an
        unsavory past. These are merely circumstances for the jury to consider.

Id. at 123.

        Moreover, in this case there is significant other evidence that supports the credibility of

Mr. Brown’s proffered testimony about the defendant’s solicitation. He is not a person with a

deeply checkered past, but a respected and hard-working product design engineer who had been

employed by Adcor for 13 years and who developed who had received over two dozen Federal

patents. There is no obvious reason why he would risk his reputation, professional standing, and

potentially his liberty by lying under oath in this case. And by this point in the trial, both the

court and the jury have had the opportunity to assess Mr. Brown’s credibility at length through

his testimony in the government’s case.

        Other evidence that has already been presented by the government further buttresses the

credibility of Mr. Brown’s proffered testimony about the defendant’s arson solicitation. The

defendant’s businesses were in serious financial difficulties at the time of Brown’s conversation

with the defendant in the summer of 2013, and the defendant had past experience with building

damage and insurance payouts that could reasonably have lead him to see this as a potential way



                                                  11
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 12 of 17



out. Brown did leave the defendant’s employment at the time he maintains this conversation

occurred in the summer of 2013. And an arson incontestably did take place at Adcor Industries

in the summer of 2015, when the financial stress it was under had grown even more significant,

and that arson was accompanied by a number of suspicious circumstances –disarming partition

one of the alarm at 12:25 a.m., disarming partition two of the alarm at 12:33 a.m., navigating

through a cavernous darkened shop floor to retrieve the 5 gallon drum of methanol, and then

navigating back across the floor with the drum of methanol to the DNC Hut to start the fire –

suggesting that it was deliberately set either by, or with the assistance of, a person who had

regular control of or was deliberately afforded access to the premises. Given these surrounding

circumstances, we submit in a one-against-one credibility contest between Mr. Brown and the

defendant, the defendant’s position is by far the weaker.


III.   THE EVIDENCE OF THE DEFENDANT’S PRIOR ARSON
       SOLICITATION IN 2013 IS NOT UNFAIRLY PREJUDICIAL AND
       THEREFORE SUBJECT TO EXCLUSION UNDER FED. R. EVID. 403

       If the Court does reconsider its decision on the arson solicitation evidence before the end

of the trial, it may wish to have available to it a more substantial discussion of the application of

Rule 403 in that case than either of the parties produced during the initial round of briefing.

       First, once the Court finds that the arson solicitation evidence is properly admissible

under Rule 404(b), the burden upon the defendant in arguing that it should nevertheless be

excluded under Rule 403 is almost prohibitively high. The Fourth Circuit has repeatedly stressed

that where the evidence sought to be excluded under Rule 403 Ais concededly probative, the

balance under Rule 403 should be struck in favor of admissibility, and evidence should be

excluded only sparingly.@ Aramony, 88 F.3d at 1378. Likewise, in United States v. Cooper, 482

F.3d 658, 663 (4th Cir. 2007), the Court emphasized that the exclusion of evidence pursuant to

                                                 12
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 13 of 17



Rule 403 should be ordered only rarely, because the general policy of the Federal rules is that all

relevant material should be laid before the jury. United States v. Cooper, 482 F.3d 658, 663 (4th

Cir. 2007). See also United States v. McRae, 593 F.2d 700, 707 (5th Cir. 1979) (“the application

of Rule 403 is to be cautious and sparing”). Rule 403 itself provides that the court must find that

the probative value of the evidence is “substantially outweighed” by one or more of a list of

potential dangers, of which the one relied upon the defense here is “unfair prejudice.”

Defendant’s Motion to Exclude (ECF # 168), at 9.

       Of course, the mere fact that evidence damages a defendant’s case is not a basis for

excluding probative evidence, because “[e]vidence that is highly probative invariably will be

prejudicial to the defense.” United States v. Grimmond, 137 F.3d 823, 833 (4th Cir. 1998); see

also 2 Jack B. Weinstein & Margaret A. Berger, WEINSTEIN’S FEDERAL EVIDENCE §

404.21(3)(b) Joseph M. McLaughlin, ed., 2d Ed. 2002) (unfair prejudice “does not mean the

damage to a defendant’s case that results from the legitimate probative force of the evidence”).

Instead, “unfair” prejudice “damages an opponent for reasons other than its probative value, for

instance, an appeal to emotion,” United States v. Mohr, 318 F.3d 613, 619-20 (4th Cir. 2003), or

because it serves to “lure the factfinder into declaring guilt on a ground different from proof

specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997).

       The Fourth Circuit has long affirmed that the showing of undue prejudice required by

Rule 403 permits exclusion of relevant evidence only where the trial judge believes that there is a

genuine risk that the emotions of the jury will be excited to irrational behavior. Masters, 622

F.2d at 87; United States v. Greenwood, 796 F.2d 49, 53 (4th Cir. 1986) (“The prejudice which

the rule is designed to guard against is jury emotionalism or irrationality.”). And that brings to

us a common sense point that the defendant’s reply brief was desperate to quickly move beyond



                                                 13
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 14 of 17



(ECF # 171 at 7-8): that evidence is not unfairly prejudicial (and is unlikely to give rise to jury

emotionalism or irrationality) when it involves conduct that is either substantially similar to, or

no more sensational and disturbing than, the crimes with which the defendant is charged. See,

e.g., United States v. Siegel, 536 F.3d 306, 315-20 (4th Cir. 2008) (approving admission of

evidence of defendant’s twenty-year history of defrauding those close to her in a case where she

ultimately murdered the older man she was living with); United States v. Brown, 147 F.3d 477,

483 (6th Cir. 1998) (admission of evidence of other fraudulent telemarketing activity by

defendant in criminal telemarketing trial was not unduly prejudicial under Rule 403); United

States v. Van Metre, 150 F.3d 339, 351 (4th Cir. 1998) (evidence of defendant’s prior brutal

kidnaping and rape of another woman was not unduly prejudicial in a case where he was charged

with kidnaping, raping and murdering a woman); United States v. Boyd, 53 F.3d 631, 637 (4th

Cir. 1995); United States v. York, 933 F.2d 1343, 1350-54 (7th Cir. 1991) (evidence that

defendant had killed his first wife and collected proceeds of her insurance policy was properly

admissible as other bad acts evidence in his prosecution for killing his second wife and collecting

insurance proceeds from causing the destruction of his business by arson); United States v.

Roldan-Zapata, 916 F.2d 795, 804 (2d Cir. 1990). Here, the fact that the defendant

contemplated carrying out an arson if he could find someone else to do the dirty work in the

summer of 2013 is certainly far less prejudicial than the substantial evidence that indicating that

in the summer of 2015, he either found another to do so or executed it in a somewhat amateurish

fashion himself. That obvious fact accounts for the defense’s almost desperate desire to dismiss

the holdings in these cases without making any attempt to answer them.

       Moreover, in arguing that Mr. Brown’s proffered testimony is so weak and unpersuasive

that it fails to even reach the “minimal standard” for the admission of other acts evidence



                                                 14
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 15 of 17



(Huddleston, 485 U.S. at 690), while simultaneously asserting that hearing this testimony would

have such a powerful effect that it would cause the jury to be swept away on an uncontrollable

tide or emotionalism and irrationality, heedless of any cautionary instruction the Court might

give, the defendant is trying to straddle two stools that are worlds apart. This is more than he can

manage, and the blatant internal contradictions of his argument completely undermine it.

        Finally, as the Eleventh Circuit has pointed out, the Amajor function of Rule 403 is to

exclude matter of scant or cumulative probative force, dragged in by its heels for the sake of its

prejudicial effect.@ United States v. Roark, 753 F.2d 991, 994 (11th Cir. 1985). Evidence that

the defendant previously contemplated committing an arson two years before his business was

seriously damaged by one does not come close to that. This is not a situation where the “other

acts” evidence the government intends to introduce against him involves violent crimes, sexual

abuse, or other crimes that are likely to trigger an emotional, gut-level response by a jury.

Compare United States v. Gray, 78 F. Supp.2d 524, 532 (E.D. Va. 1999) (defendant successfully

sought to sever charges relating to possessing child pornography from charges of unauthorized

access to his government computer); rather, the other acts evidence here involves a criminal act

that is comparable and similar, but less serious than, the criminal acts charged in the indictment

for which he is on trial.

        Throughout the federal courts’ Rule 404(b) jurisprudence, it is consistently stressed that

limiting instructions pursuant to FED. R. EVID. 105 are an appropriate and effective safeguard

against unfair prejudice or jury misunderstanding or confusion about the proper uses of such

evidence. See, e.g., Huddleston, 485 U.S. at 691-92; Queen, 132 F.3d at 997 (“In cases where the

trial judge has given a limiting instruction on the use of Rule 404(b), the fear that the jury may

improperly use the evidence subsides.”); Aramony, 88 F.3d at 1378; United States v. Powers, 59



                                                 15
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 16 of 17



F.3d 1460, 1468 (4th Cir. 1995) (“cautionary instructions generally obviate such prejudice”);

Greenwood, 796 F.2d at 53 (“the trial judge gave a cautionary instruction, which was sufficient to

overcome whatever unfair prejudice might have existed”). The defendant never addresses this

repeated guidance from the courts – perhaps understandably believing the less said about it, the

better – and opts instead for rankly conclusory assertions that “it is obvious” that the jury would

misapply the evidence of the earlier arson solicitation if allowed to hear it. Defendant’s Reply

Brief (ECF # 171) at 8. To the contrary: that is not obvious at all -- as reflected by the courts’

repeatedly expressed confidence in the good sense and fairness of juries in considering such

evidence, as well as in the commitment of juries to conscientiously following the jury instructions

they receive from the district court. Zafiro v. United States, 506 U.S. 534, 540-41 (1993);

Richardson v. Marsh, 481 U.S. 200, 209 (1987); United States v. Najjar, 300 F.3d 466, 475 (4th

Cir. 2002); United States v. Johnson, 54 F.3d 1150, 1161 (4th Cir. 1995); United States v. Silva,

745 F.2d 840, 844 (4th Cir. 1984) (“Any prejudicial effect of the necessary introduction of the

defendant’s past conviction can, we feel, be avoided through the use of a limiting construction.”).

          That two years passed between Mr. Brown’s conversation with the defendant and the

actual arson at Adcor Industries has not been viewed as a particularly significant span of time by

the Fourth Circuit, or by other courts. In United States v. Naylor, 705 F.2d 110, 111-12 (4th Cir.

1983), the Fourth Circuit held that a defendant’s prior misdemeanor conviction in 1980 for

attempted theft of a motor vehicle was admissible in a 1982 prosecution for attempted theft of a

motor vehicle that arose out of a wholly separate incident. See also Valenti v. Allstate Insurance

Co., 243 F. Supp. 2d 221, 227 (M.D. Pa. 2003) (approving the admission of testimony that the

insured – in a civil insurance case – had previously solicited a tenant to burn down a different

building 5 to 6 years earlier, finding that prior solicitation was highly relevant).



                                                  16
        Case 1:19-cr-00160-ELH Document 182 Filed 10/03/19 Page 17 of 17



                                          CONCLUSION

       For the reason stated above, the Court should find that the prior arson solicitation

evidence meets all three elements of the Queen standard for admissibility under Rule 404(b), and

further find that its probative value is not substantially outweighed by its potential for causing

unfair prejudice as a result of an emotional or irrational decision by the jury under Rule 403.

United States v. Masters, 622 F.2d 83, 87 (4th Cir. 1980); United States v. Greenwood, 796 F.2d

49, 53 (4th Cir. 1986).



                                              Respectfully Submitted,

                                              Robert K. Hur
                                              United States Attorney

                                                   /ss/
                                              Judson T. Mihok
                                              Paul E. Budlow
                                              Assistant United States Attorneys




                                                 17
